EXHIBIT 10.3





AMENDMENT NO. 1 TO ASSET SALE AGREEMENT


            This Amendment No. 1 to Asset Sale Agreement  (the “Amendment”) is
made and entered into as of December 23, 2004 by and among Tenet MetroWest
Healthcare System, Limited Partnership, a Massachusetts limited partnership
("Tenet MW"), Saint Vincent Hospital, L.L.C., a Massachusetts limited liability
company ("SVH") and OHM Services, Inc., a Massachusetts nonprofit corporation
(“OHM”) (Tenet MW, SVH and OHM are collectively referred to herein as "Seller")
and VHS Acquisition Subsidiary Number 7, Inc., a Delaware corporation (“VHS7”)
and VHS Acquisition Subsidiary Number 9, Inc., a Delaware corporation (“VHS9”)
(VHS7 and VHS9 are collectively referred to herein as "Purchaser").

RECITALS

            A.        Seller and VHS7 have entered into that certain Asset Sale
Agreement dated as of October 11, 2004 (the “Agreement”) pursuant to which VHS7
agreed to acquire from Seller the Assets, and to assume from Seller the Assumed
Obligations.

            B.         VHS7 desires to acquire only those Assets and assume only
those Assumed Obligations which relate to Saint Vincent Hospital (and not those
which relate to MetroWest Medical Center).  As a result, VHS7 desires to assign
its rights to acquire the Assets which relate to MetroWest Medical Center and
delegate VHS7’s duties to assume the Assumed Obligations which relate to
MetroWest Medical Center to VH9.

            C.        The parties desire to make VHS9 a party to the Agreement.

            D.        Seller and Purchaser desire to amend the Agreement to
address certain matters that have arisen since the Effective Date of the
Agreement.

            NOW, THEREFORE, in consideration of the foregoing premises and the
mutual promises and covenants contained in this Amendment, and for their mutual
reliance, the parties hereto agree as follows:

            1.         Defined Terms.  Except to the extent it is specifically
indicated to the contrary in this Amendment, defined terms used in this
Amendment shall have the same meanings as in the Agreement.

            2.         Parties to the Agreement.  As of the date of this
Amendment, Seller and Purchaser agree that VHS9 is hereby a party to the
Agreement and all references in the Agreement to the term “Purchaser” shall
collectively be a reference to each of VHS7 and VHS9.  Vanguard Health Systems,
Inc., by its signature below, does hereby acknowledge and agree that the
“Obligations”, as such term is defined in that certain Guaranty of Performance
of Vanguard Health Systems, Inc. dated October 11, 2004 shall include,

--------------------------------------------------------------------------------

without limitation, the obligations of VHS9 under the Agreement, as amended by
this Amendment.

            3.         Effective Time.  The last sentence of Section 1.5 of the
Agreement is hereby deleted in its entirety and replaced with the following:

                        “The Closing with respect to each Hospital shall be
deemed to have occurred and to be effective as between the parties as of 11:59
p.m. (determined by reference to the local time zone in which the Hospital is
located) on the Closing Date (the "Effective Time").”

            4.         Items to be Delivered by Purchaser at Closing.  The
phrase “minus Six Hundred Thousand Dollars ($600,000)” is hereby added to
Section 1.7.1 of the Agreement immediately after the phrase “the Escrow
Amount,”.

            5.         Medicare Provider Numbers.



                        (a)        Section 1.10(z) of the Agreement is hereby
deleted in its entirety and replaced with the following: 



                                    “(z)       Seller’s current (i) Medicare
provider agreements and provider numbers relating to the provision of acute care
services or psychiatric services and (ii) Medicaid provider agreements and
provider numbers;”

                        (b)        The following Section 1.11(j) is hereby added
to the Agreement as follows:



                                    “(j)       obligations arising under the
Hospitals’ Medicare provider agreements and provider numbers (other than the
Medicare provider agreements and provider numbers described in Section 1.10(z))
arising with respect to events or periods on and after the Effective Time;”

                        (c)        The word “and” is hereby deleted at the end
of Section 1.11(h) of the Agreement and the phrase “; and” is hereby inserted at
the end of Section 1.11(i) of the Agreement.

            6.         Employee Matters.

                        (a)        The following sentence is hereby inserted
immediately following the third sentence of Section 4.9 of the Agreement:

                                    “The distributions described in the
immediately preceding sentence shall include, without limitation, distributions
of vested employer matching funds in 2005 for the benefit of the Hospitals’
Employees (other than the Retained Management Employees) who are employed by
Seller on December 31, 2004 as required by, and in accordance with, the terms of
the Tenet 401(k) Retirement Savings Plan.”

2

--------------------------------------------------------------------------------

                        (b)        Section 9.8 of the Agreement is hereby
deleted in its entirety and replaced with the following:

                        “9.8      Employee Transition.  Purchaser acknowledges
that Seller will, on the Closing Date, provide each of the Hospitals’ Employees
a payroll check (with respect to ordinary wages and salaries) covering all pay
periods through the Closing Date, which check will include an amount based upon
an estimate of time worked through the Closing Date (the “Estimated Payment
Amount”).  Within five (5) business days after the Closing Date, Seller shall
deliver to Purchaser a statement (the “Settle-Up Statement”) setting forth, in
reasonable detail, (a) the Estimated Payment Amount, if any, for each of the
Hospitals’ Employees and (b) for each of the Hospitals’ Employees who are among
the Hired Employees the amount of pay, if any, which is due to such Hired
Employees based on the actual time worked by each such employee during the
applicable payroll cycle ending on the Closing Date, less the Estimated Payment
Amount which Seller made to each such employee on the Closing Date (the
“Employee Settle-Up Payments”).  No later than the date of the next immediately
following payroll for the Hired Employees which occurs after Purchaser’s receipt
of the Settle-Up Statement, Purchaser shall include the Employee Settle-Up
Payments in the payroll check for each of the applicable Hired Employees;
provided, however, if Purchaser receives the Settle-Up Statement too late to
make the Employee Settle-Up Payments in the next immediately following payroll
after receipt of the Settle-Up Statement, Purchaser shall make the Employee
Settle-Up Payments in the next immediately following payroll.  The amount of the
Employee Settle-Up Payments shall be included in the Final Balance Sheets
delivered pursuant to Section 1.4.  As a result, Seller shall reimburse
Purchaser the amount of the Employee Settle-Up Payments in accordance with the
post-Closing Cash Purchase Price adjustment of Section 1.4.”

            7.         Post-Closing Matters.

                        (a)        Section 9.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

                        “9.1      Excluded Assets and Excluded Liabilities. 

                                    (a)        Subject to Section 11.2 hereof,
any asset (including Accounts Receivable) or any liability, all other
remittances and all mail and other communications that is an Excluded Asset or
an Excluded Liability (i) pursuant to the terms of this Agreement, (ii) as
otherwise determined by the parties' mutual written agreement or (iii) absent
such agreement, as determined by adjudication by a court or similar tribunal,
and which comes into the possession, custody or control of Purchaser (or its
respective successors-in-interest, assigns or affiliates) shall within ten (10)
business days following receipt be transferred, assigned or conveyed by
Purchaser (and its respective successors-in-interest, assigns and affiliates) to
Seller at Seller’s cost.  Until such transfer, assignment and conveyance,
Purchaser (and its respective successors-in-interest, assigns and affiliates)
shall not have any right, title or interest in or obligation or responsibility
with respect to such asset or liability except that Purchaser shall hold such

3

--------------------------------------------------------------------------------

asset in trust for the benefit of Seller.  Purchaser (and its respective
successors-in-interest, assigns and affiliates) shall have neither the right to
offset amounts payable to Seller under this Section 9.1(a) against, nor the
right to contest its obligation to transfer, assign and convey to Seller because
of, outstanding claims, liabilities or obligations asserted by Purchaser against
Seller including but not limited to pursuant to the post-Closing Cash Purchase
Price adjustment of Section 1.4 and the indemnification provisions of Section
10.2.

                                    (b)        Subject to Section 11.2 hereof,
any asset (including accounts receivable generated by Purchaser with respect to
services provided by Purchaser on or after the Effective Time) or any liability,
all other remittances and all mail and other communications that is an Asset or
an Assumed Obligation (i) pursuant to the terms of this Agreement, (ii) as
otherwise determined by the parties' mutual written agreement or (iii) absent
such agreement, as determined by adjudication by a court or similar tribunal,
and which comes into the possession, custody or control of Seller (or its
respective successors-in-interest, assigns or affiliates) shall within ten (10)
business days following receipt be transferred, assigned or conveyed by Seller
(and its respective successors-in-interest, assigns and affiliates) to Purchaser
at Purchaser’s cost.  Until such transfer, assignment and conveyance, Seller
(and its respective successors-in-interest, assigns and affiliates) shall not
have any right, title or interest in or obligation or responsibility with
respect to such asset or liability except that Seller shall hold such asset in
trust for the benefit of Purchaser.  Seller (and its respective
successors-in-interest, assigns and affiliates) shall have neither the right to
offset amounts payable to Purchaser under this Section 9.1(b) against, nor the
right to contest its obligation to transfer, assign and convey to Purchaser
because of, outstanding claims, liabilities or obligations asserted by Seller
against Purchaser including but not limited to pursuant to the post-Closing Cash
Purchase Price adjustment of Section 1.4 and the indemnification provisions of
Section 10.3.

                                    (c)        With respect to payment received
by Purchaser or Seller on account of Transition Services or Non-Acute Transition
Services, respectively, Sections 9.1(a) and 9.1(b) above shall be subject to the
provisions of Sections 11.3 and 11.4, respectively.  The terms of this Article 9
shall not be subject to the time limitations contained in Section 10.1 of this
Agreement.”

                        (b)        The following Sections 9.9 through 9.13 are
hereby added to the Agreement as follows:

                        “9.9      Medicare Bad Debts.  With respect to any
service provided at the Hospitals as to which Purchaser takes assignment of
Seller’s provider number, Seller shall be entitled to receive Medicare bad debt
reimbursement associated with services furnished prior to the Effective Time.

                        9.10     Fluoroscopy Equipment.  Prior to the Closing
Date, Tenet MW ordered new fluoroscopy equipment for the Leonard Morse Hospital
campus of MetroWest Medical Center, as more particularly described on Schedule
9.10.  To the extent Purchaser incurs any of the costs of the purchase and
installation of such equipment, Seller shall reimburse Purchaser within twenty
(20) days after receiving written notice thereof from



4

--------------------------------------------------------------------------------

Purchaser, which written notice shall include reasonable supporting
documentation.  In no event shall Seller’s obligations set forth in this Section
9.10 exceed Seven Hundred Eighty Five Thousand Five Hundred Twenty One Dollars
($785,521).



                        9.11     Americans with Disabilities Settlement.  As
soon as practicable after the Closing Date, Seller shall give notice to the
court and the plaintiffs described in the Notice and Stipulation re: Second
Amended Exhibit A to Consent Decree; Order, a copy of which is contained in
Schedule 9.11, so that the Hospitals shall no longer be subject to the terms of
Seller’s and/or Seller’s affiliates’ nationwide settlement agreement regarding
the Americans with Disabilities Act.

                        9.12     Medical Staff Funds.  As of December 23, 2004,
SVH holds, on behalf of the Medical Staff of Saint Vincent Hospital, funds
totaling $35,954.00.  At the Closing the amount payable to Seller pursuant to
Section 1.7.1 shall be reduced by $35,954.00.  After the Closing Date, Purchaser
shall continue to hold such funds on behalf of, and for the benefit of, the
Medical Staff of Saint Vincent Hospital.

                        9.13     Mary Ann Morse Healthcare Corp.  Prior to the
Closing Date, Tenet MW and Mary Ann Morse Healthcare Corp. (“MAMHC”) have been
negotiating, as a result of MAMHC’s invocation of the provisions contained in
Section 4.4 of the Ground Lease dated April 30, 1996, the conveyance to MAMHC of
that certain real property described on Schedule 9.13 hereto (the “MAMHC Real
Property”).  Except as set forth below in this Section 9.13, the MAMHC Real
Property shall be among the Excluded Assets.  To the extent Tenet MW and MAMHC
are unable to complete such conveyance on or prior to the Closing Date, such
Ground Lease shall be among the Excluded Assets and Tenet MW shall thereafter
use its reasonable commercial efforts to complete such conveyance as soon as
practicable after the Closing Date.  If, however, as of July 1, 2005, Tenet MW
and MAMHC have not yet completed such conveyance, Tenet MW shall, without any
additional cost to Purchaser (other than Purchaser’s obligations to bear
one-half of the costs described in Sections 12.12(a) and 12.12(d) of the
Agreement) promptly thereafter convey the MAMHC Real Property to Purchaser and
Purchaser shall assume all of Tenet MW’s obligations under such Ground Lease. 
Purchaser’s rights and interest thereafter to the MAMHC Real Property shall be
subject to the terms of such Ground Lease, including, without limitation, the
provisions contained in Section 4.4 thereof.”

            8.         Transition Patients.



                        (a)        The following sentence is hereby added to the
beginning of Section 11.3 of the Agreement immediately after the heading
“Transition Patients”:

                        “Notwithstanding any provision to the contrary contained
in this Section 11.3, the terms of this Section 11.3 shall only apply with
respect to Seller’s provider agreements and provider numbers which have been
rejected by Purchaser (which provider agreements and provider numbers are
described in Section 1.10(z)).”

5

--------------------------------------------------------------------------------

                        (b)        The following Section 11.4 is hereby added to
the Agreement as follows:

                        “11.4    Non-Acute Transition Services.  To compensate
Seller for services rendered and medicine, drugs, and supplies provided before
the Effective Time with respect to any portion of the Hospitals as to which
Purchaser takes assignment of Seller’s provider numbers and/or provider
agreements (the "Non-Acute Transition Services") with respect to patients whose
medical care is paid for, in whole or in part, by Medicare, Medicaid, TRICARE,
Blue Cross or any other third party payor who pays on a DRG, case rate or other
similar arrangement, and who are admitted to any of the Hospitals prior to the
Effective Time but who are not discharged until on or after the Effective Time
("Governmental Program Non-Acute Transition Patients"), the parties shall take
the following action:

                                    (a)        As soon as practicable after the
Closing Date, Seller shall deliver to Purchaser a statement itemizing the
Non-Acute Transition Services provided by Seller with respect to the operation
of the Hospitals prior to the Effective Time to Governmental Program Non-Acute
Transition Patients.  For the Non-Acute Transition Services, Purchaser shall pay
to Seller an amount equal to (i) the per diem, the case rate payment or other
payments received by Purchaser on behalf of a Governmental Program Non-Acute
Transition Patient, multiplied by a fraction (the "Fraction"), the numerator of
which shall be the total charges for the Non-Acute Transition Services provided
to such Governmental Program Non-Acute Transition Patient by Seller and the
denominator of which shall be the sum of the total charges for the Non-Acute
Transition Services provided to such Governmental Program Non-Acute Transition
Patient by Seller plus the total charges for the Non-Acute Transition Services
provided to such Governmental Program Non-Acute Transition Patient by Purchaser
on and after the Effective Time minus (ii) copayments made by the Governmental
Program Non-Acute Transition Patient to Seller.  The parties shall reconcile the
payments within ninety (90) calendar days after both the tentative and final
Medicare cost report settlement and any other payor settlement affecting the
Governmental Program Non-Acute Transition Patients (the "Reconciliation").

                                    (b)        Subject to Section 11.4(d),
payments made pursuant to Section 11.4(a) shall be made to Seller monthly, on
the twenty-fifth (25th) day of each month, for payments received by Purchaser
during the previous month, accompanied by copies of remittances and other
supporting documentation as is reasonably requested by Seller.  Any other
payments required to be made by Seller to Purchaser, or by Purchaser to Seller,
as the case may be, as a result of (i) the Reconciliation, (ii) a notice of
program reimbursement with respect to the operations of any Hospital or (iii)
other notice from a governmental agency or third party payor with respect to
Transition Services shall be made within thirty (30) calendar days after the
Reconciliation or the receipt of any such notice, as applicable.  In the event
that Purchaser and Seller are unable to agree on the amount to be paid to Seller
or Purchaser, as the case may be, under this Section 11.4, then such amount
shall be determined by the Independent Auditor at their joint expense.

6


--------------------------------------------------------------------------------

                                    (c)        The parties acknowledge that all
charges for outpatient and other cost-based services shall be made (i) by Seller
for all periods prior to the Effective Time and (ii) by Purchaser for all
periods on and after the Effective Time.

                                    (d)        Notwithstanding the first
sentence of Section 11.4(b), Purchaser shall make a distribution to Seller
within ten (10) business days if at any time during the applicable calendar
month the funds to be distributed to Seller pursuant to Section 11.4(a) exceed
One Hundred Fifty Thousand Dollars ($150,000).  The amount of such distribution
shall be all amounts payable to Seller pursuant to Section 11.4(a) which have
not been previously distributed to Seller.  All such distributions shall be made
by wire transfer of immediately available funds to Seller to the account(s)
specified by Seller to Purchaser in writing from time to time.

                                    (e)        Purchaser (and its respective
successors-in-interest, assigns and affiliates) shall have neither the right to
offset amounts payable to Seller under this Section 11.4 against, nor the right
to contest its obligation to transfer, assign and convey to Seller because of,
outstanding claims, liabilities or obligations asserted by Purchaser against
Seller including but not limited to pursuant to the post-closing Cash Purchase
Price adjustment of Section 1.4 and the indemnification provisions of Section
10.2.

                                    (f)         If the Hospitals’ fiscal
intermediary requires or requests that Seller and Purchaser use a billing method
for services rendered to Governmental Program Non-Acute Transition Patients that
differs from the method described in this Section 11.4, Seller and Purchaser
shall comply with the fiscal intermediary’s requirement or request and shall
equitably adjust the aggregate reimbursement received by Seller and Purchaser
for such services to ensure that each party receives the same proportion of the
aggregate reimbursement as such party would have received had the parties
followed the method described above in this Section 11.4.”

            9.         Indemnification Limitations.

                        (a)        The following Section 10.2.2(a)(x) is hereby
added to Section 10.2.2(a) of the Agreement:

                        “(x)      be made to the extent such claim relates to
the physical condition of the roof of any building located in Framingham,
Massachusetts or Natick, Massachusetts which is a part of the Assets, including,
without limitation, any damage caused to any such building, the Assets or the
Hospitals as a result of any such roof failing to be watertight.”

                        (b)        The word “and” is hereby deleted at the end
of Section 10.2.2(a)(viii) of the Agreement and the phrase “; and” is hereby
inserted at the end of Section 10.2.2(a)(ix) of the Agreement.



            10.       Allocation of Purchase Price.  The fourth through eighth
sentences of Section 11.1(b) of the Agreement are hereby deleted in their
entirety.

7

--------------------------------------------------------------------------------

            11.       Effect on Agreement; General Provisions.  Except as set
forth in this Amendment, the terms and provisions of the Agreement are hereby
ratified and declared to be in full force and effect.  This Amendment shall
become effective upon its execution, which may occur in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Captions and paragraph
headings are used herein for convenience only, are not a part of this Amendment
or the Agreement as amended by this Amendment and shall not be used in
construing either document.  Other than the reference to the Agreement contained
in the first recital of this Amendment, each reference to the Agreement and any
agreement contemplated thereby or executed in connection therewith, whether or
not accompanied by reference to this Amendment, shall be deemed a reference to
the Agreement as amended by this Amendment.

[REMAINDER OF PAGE IS BLANK]

8

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed in multiple originals by their authorized officers or authorized
signatories, all as of the day and year first above written.

                                                                       
PURCHASER:


                                                                        VHS
Acquisition Subsidiary Number 7, Inc.,
                                                                        a
Delaware corporation

                                                                        By:  /s/
Keith B. Pitts                                       
                                                                       
Name:  Keith B. Pitts                                       
                                                                       
Its:  Executive Vice President                           

                                                                        VHS
Acquisition Subsidiary Number 9, Inc.,
                                                                        a
Delaware corporation

                                                                        By:  /s/
Keith B. Pitts                                       
                                                                       
Name:  Keith B. Pitts                                       
                                                                       
Its:  Executive Vice President                           



                                                                        SELLER:


                                                                        Tenet
MetroWest Healthcare System, Limited
                                                                       
Partnership, a Massachusetts limited
                                                                       
partnership

                                                                        By: 
Tenet HealthSystem MW, Inc., its
                                                                        general
partner

                                                                        By:  /s/
Robert Smith                                        
                                                                       
Name:  Robert Smith                                       
                                                                       
Its:  Authorized Signatory                                 

                                                                        Saint
Vincent Hospital, L.L.C., a
                                                                       
Massachusetts limited liability company

                                                                        By: 
Saint Vincent Hospital, Inc., its
                                                                        managing
member

                                                                        By:  /s/
Robert Smith                                        
                                                                       
Name:  Robert Smith                                       
                                                                       
Its:  Authorized Signatory                                 



[SIGNATURES CONTINUED ON NEXT PAGE]

9


--------------------------------------------------------------------------------

                                                                        OHM
Services, Inc., a Massachusetts
                                                                       
nonprofit corporation

                                                                        By:  /s/
Robert Smith                                        
                                                                       
Name:  Robert Smith                                       
                                                                       
Its:  Authorized Signatory                                 



Vanguard Health Systems, Inc.,
a Delaware corporation, but only for purposes of
Section 2 of this Amendment





By:  /s/ Keith B. Pitts                                       
Name:  Keith B. Pitts                                       
Title:  Vice Chairman                                       

10